DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 9, directed to a different species incorporating the allowable product, previously withdrawn from consideration as a result of a restriction requirement,  is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups of inventions as set forth in the Office action mailed on 1/7/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9, 16, 17 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitation “a valve controller configured to adjust a position of the plunger head between the plurality of positions to variably restrict the flow of the agent from the first chamber to the second chamber based on a water flow rate entering the ratio controller from the water circuit and a preselected agent-to-water ratio for the agent-water solution exiting the ratio controller” is not anticipated or made obvious by the prior art. 

U.S. Publication ‘904 discloses a variable position control valve, but fails to disclose the detail of the flow meter, as claimed; U.S. ‘361 discloses an eductor, but fails to include a valve controller integrated to the eductor to facilitate positioning of the plunger, as the eductor is venturi operated; U.S. ‘494 fails to disclose a plunger structured as claimed, or a valve controller, or ratio controller, integrated, as claimed; EP ‘860 discloses inclusion of ratio controller, but fails to include a flow meter integrated with pressure ports as claimed, or a valve controller integrated with a plunger head as claimed. DE ‘299 discloses the inclusion of a ratio controller, but fails to disclose the arrangement of structure, or provide motivation for positioning the flow meter about a first and second pressure port, arranged as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752